Case 4:19-cv-04142-SOH Document 18                 Filed 03/29/21 Page 1 of 4 PageID #: 3241




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION


JAMES C. PAFFORD                                                                       PETITIONER

v.                                     Case No. 4:19-cv-4142

WENDY KELLEY, Secretary,
Arkansas Department of Corrections                                                     DEFENDANT

                                              ORDER

       Before the Court is the Report and Recommendation by the Honorable Barry A. Bryant,

United States Magistrate Judge for the Western District of Arkansas. ECF No. 10. Judge Bryant

recommends that Petitioner James C. Pafford’s Emergency Motion for Compassionate Early

Release, or Motion for Appeal Bond, or Motion for Medical Furlough (ECF No. 8) be denied.

Pafford has responded with objections. ECF No. 11. Respondent Wendy Kelley has filed a

response to the objections. ECF No. 13. The Court finds the matter ripe for consideration.

       Pafford is incarcerated in the Ouachita River Unit (“ORU”) of the Arkansas Division of

Correction (“ADC”), having been convicted of two counts of rape and two counts of second-degree

sexual assault of a twelve-year-old child. Pafford was sentenced on February 16, 2016, and he is

serving sentences with an aggregate term of fifty years.

       Pafford is before the Court on a petition filed pursuant to 28 U.S.C. § 2254. ECF No. 1.

While this petition was pending, Pafford filed the motion at issue. ECF No. 8. Pafford is seeking

a compassionate early release, an appeal bond, or a medical furlough because of his high risk of

exposure to COVID-19 while in prison and the likelihood he would develop dangerous

complications if he was to contract the virus. Pafford states that he is seventy-six years old diabetic

who suffers from high blood pressure and thyroid issues. He further states he had open heart
Case 4:19-cv-04142-SOH Document 18                Filed 03/29/21 Page 2 of 4 PageID #: 3242




surgery in 2005, uses a walker, has chronic pain, and takes nine different medications daily to

manage his poor health.

       A. Objection to Procedural Background

       Pafford objects to Judge Bryant’s characterization of the testimony underlying his claims

as recounted in the “Procedural Background” section of the Report and Recommendation. ECF

No. 10, p. 1-2. Specifically, Pafford challenges the statement that “three other victims testified to

the sexual advances and abuses suffered at Pafford’s hands in his home.” ECF No. 10, p. 2.

Pafford claims that one of these three persons, Joseph Hardman, was not a victim of sexual abuse

because he was over the age of majority and Pafford’s sexual conduct with him was consensual.

It appears that Hardman was over the age of majority at the time of his sexual encounters with

Pafford. However, this detail is irrelevant to the issue of whether Pafford has shown that he is

entitled to discretionary release because of health risks associated with COVID-19. Further, there

is no indication that the alleged mischaracterization of a testifying witness as “victim” had any

effect on Judge Bryant’s substantive analysis and determination that risks related to the COVID-

19 pandemic do not warrant discretionary release of Pafford.

       B. Compassionate Early Release

       Pafford seeks a compassionate early release, arguing that his continued incarceration

“constituted cruel and unusual punishment” under the Eighth Amendment. ECF No. 8, p. 6-8. In

his Report and Recommendation (ECF NO. 10), Judge Bryant noted the steps the ADC has taken

to slow the spread of the virus and that Pafford had served less than five years of his fifty-year

sentence. Judge Bryant also noted that Pafford planned to reside with his wife in Hope, Arkansas,

if released and that this residence is where his crimes occurred. Judge Bryant found that Pafford’s

claim was speculative, that he failed to demonstrate that he has any increased risk of contracting



                                                -2-
Case 4:19-cv-04142-SOH Document 18                   Filed 03/29/21 Page 3 of 4 PageID #: 3243




COVID-19 at the ORU, and that generalized fear did not entitle him to relief.

        Pafford objects to the finding that his claim is speculative and argues that he has shown an

unreasonable risk of serious damage to his future health if he remains incarcerated during the

pandemic. While Pafford’s concerns about exposure to COVID-19 are understandable, his

generalized fear does not entitle him to the relief he has requested. There is no evidence to suggest

that Pafford’s health conditions are not monitored, controlled, or untreated while incarcerated at

ORU. Thus, the Court is not convinced that Pafford’s health conditions would necessarily place

him at a higher risk of a severe illness from COVID-19.

        Pafford further objects to Judge Bryant’s finding that he would be a danger if released to

his residence in Hope because that is where his crimes occurred. The Court agrees with Judge

Bryant’s finding given the nature of his crimes and the fact that he would be returning to the

residence where the sexual abuses occurred.

        C. Release on Bail or Bond Pending Resolution of the Underlying Habeas Petition

        In his motion, Pafford seeks release on bail or bond pending the resolution of his habeas

petition. To obtain a bond pending the resolution of appeal, Pafford must demonstrate a substantial

constitutional claim that presents a clear case on the law and a readily evident case on the facts.

Martin v. Solem, 801 F.2d 324, 329 (8th Cir. 1986). Judge Bryant found that Pafford has not done

so, and Pafford objects to this finding. The Court agrees with Judge Bryant’s findings. In fact, in

a separate Report and Recommendation dealing with the merits of Pafford’s habeas petition, Judge

Bryant recommends that Pafford’s ineffective assistance of counsel claims, as well as all other

habeas claims, be denied. 1 ECF No. 15. After review of these claims, the Court finds that Pafford

has not demonstrated a substantial constitutional claim that presents a clear case on the law and a


1
 The Court will rule separately on the Report and Recommendation (ECF No. 15) that deals with the merits of
Pafford’s habeas petition.

                                                   -3-
Case 4:19-cv-04142-SOH Document 18                 Filed 03/29/21 Page 4 of 4 PageID #: 3244




readily evident case on the facts.        Accordingly, the Court agrees with Judge Bryant’s

recommendation that Pafford is not entitled to bail or bond pending resolution of his underlying

habeas petition.

       D. Medical Furlough

       Pafford is seeking a medical furlough because he claims that he “faces a steeply heightened

risk of serious illness or death if he contracts COVID-19.” ECF No. 8, p. 2. As discussed above,

the Court agrees with Judge Bryant that this risk is speculative and does not entitle him to a medical

furlough.

       Accordingly, based on its own de novo review, the Court overrules Plaintiff’s objections

and adopts the Report and Recommendation in toto. ECF No. 10. Accordingly, Pafford’s Motion

for Compassionate Early Release, or Motion for Appeal Bond, or Motion for Medical Furlough

(ECF No. 8) is DENIED.

       IT IS SO ORDERED, this 29th day of March, 2021.

                                                      /s/ Susan O. Hickey
                                                      Susan O. Hickey
                                                      Chief United States District Judge




                                                -4-
